Title: General Orders, 30 August 1775
From: Washington, George
To: 



Head Quarters Cambridge, August 30th 1775
Parole, Ireland.Countersign Kingston.


One Field Officer, six Captains, twelve Subs. twelve serjts twelve Corporals, two Drums, two Fifes and three hundred Soldiers from Heaths Brigade, and the same from the Cambridge Brigade, to parade as soon as the weather is fair, to march to ploughd hill; one Surgeon & one mate from each Brigade to be provided with proper Instruments and Dressings, are to be ready to march with the above detachment.
By the Orders of the 17th Instant, Thomas Chace Esqr. was, to the prejudice of Samuel Brewer Esqr., through mistake, appointed to be continued to do duty to Brigdr Genl Thomas’s Brigade, as Major of Brigade: His Excellency orders that mistake to be rectified, and directs Samuel Brewer to be continued, to act as Major of Brigade, to Brigadier Genl Thomas—He is to be obeyed as such.
